DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 1-16, 29, 34-35, and 45 are pending.
	Claims 1-16, 29, 34-35, and 45 are examined on the merits. 

Claim Rejections - 35 USC § 112 (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 13-16, 29, 34-35, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “bioactive analog” in claims 1, 16, and 29 renders the claim indefinite because it introduces more than one scope of the claims.  Specifically, the meaning of a bioactive analog is not clear to the ordinary artisan.  Applicant’s definition includes the phrase “wherein at least one group and/or atom in the compounds of Table 1 or Table 2 is substituted with a distinct group and/or atom to provide a distinct compound”, this phrase is not limiting and could reasonably be interpreted as any compound having HDR promoting activity.  In contrast the ordinary artisan would interpret an analog as “A drug whose physical structure is related to that of another drug.  Although they have similar physical properties, analogs can have very different chemical and biological properties”, this definition is provided in Northwestern’s molecular biological sciences dictionary.  Therefore, applicant’s definition appears to include any compound with a similar biological function while the art accepted definition implies similar structure with potentially different properties.  Therefore, this term introduces more than one scope of the claims, one in which a biological analog is any compound with HDR promoting properties and a second where a biological analog is any biological compound sharing similar structure.  This is compounded because the term bioactive has both a broad and narrow interpretation.  The broad interpretation is any effect on a living organism or cell is bioactive while the narrow interpretation would interpret bioactive to mean a compound that has an effect specifically related to the HDR pathway.  Therefore, there are more than one scope of the claims and claims 1, 16, and 29 are rejected as indefinite.  Additionally, claims 2-8, 10, 13-15, 34-35, and 45 depend on claims 1 and 29 and fail to limit the scope of the claims to definite subject matter and are therefore rejected as indefinite.
The phrase “effective concentration” in claims 1 and 45 renders the claim indefinite because it introduces more than one scope of the claims.  Specifically, the meaning of a “effective concentration” is not clear to the ordinary artisan.  Applicant’s definition includes the phrase “is a concentration sufficient to exert a desired outcome (e.g. increased HDR)”, this phrase is open ended and not limiting and could reasonably be interpreted as any concentration.  This is because while the definition includes increased HDR in parenthesis no control condition is provided and therefore it is not clear what condition HDR is increased compared to, for example HDR could be increased from a reduced level in a mutant genotype to a normal level by complementation with the wild type allele this would fit the definition of the specification but the endogenous wild type allele would not be considered an HDR increasing compound.  In contrast the ordinary artisan would interpret an effective concentration as “at least minimum effective concentration” with minimum effective concentration having the art accepted definition of “The minimum concentration of a drug in serum required to produce a desired pharmacological effect in most patients”, this definition is provided in the free dictionary medical dictionary.  Therefore, applicant’s definition appears to include any concentration while the art accepted definition implies a concentration that is effective to produce the desired result in most organisms tested.  Therefore, this term introduces more than one scope of the claims, one in which an effective concentration is any concentration and a second where an effective concentration is a concentration sufficient to produce a desired result in a most organisms tested.  This is further complicated because the claim is drawn to the treatment of any plant cell.  This includes cells with and without cell walls and in a variety of different contexts (in vivo in a plant, in an explant, or in cell culture).  These different cells would require different treatment methods and therefore the treatments would likely require different concentrations to be effective in increasing HDR in a majority of the treated cells.  Therefore, there are more than one scope of the claims and claims 1 and 45 are rejected as indefinite.  Additionally, claims 2-16 depend on claim 1 and fail to limit the scope of the claims to definite subject matter and are therefore rejected as indefinite.
The phrase “effective amount” in claim 29 renders the claim indefinite because it introduces more than one scope of the claims.  Specifically, the meaning of a “effective amount” is not clear to the ordinary artisan.  The specification does not provide a definition of “effective amount” but does define “effective concentration” for the sake of compact prosecution these are interpreted similarly as referring to the amount of a substance applied to a target cell.  The definition of “effective concentration” includes the phrase “is a concentration sufficient to exert a desired outcome (e.g. increased HDR)”, this phrase is open ended and not limiting and could reasonably be interpreted as any concentration.  This is because while the definition includes increased HDR in parenthesis no control condition is provided and therefore it is not clear what condition HDR is increased compared to, for example HDR could be increased from a reduced level in a mutant genotype to a normal level by complementation with the wild type allele this would fit the definition of the specification but the endogenous wild type allele would not be considered an HDR increasing compound.  In contrast the ordinary artisan would interpret an effective concentration or amount as “at least minimum effective concentration” with minimum effective concentration or amount having the art accepted definition of “The minimum concentration of a drug in serum required to produce a desired pharmacological effect in most patients”, this definition is provided in the free dictionary medical dictionary.  Therefore, applicant’s definition appears to include any concentration or amount while the art accepted definition implies a concentration or amount that is effective to produce the desired result in most organisms tested.  Therefore, this term introduces more than one scope of the claims, one in which an effective amount is any concentration and a second where an effective amount is an amount sufficient to produce a desired result in a most organisms tested.  This is further complicated because the claim is drawn to the treatment of any plant cell.  This includes cells with and without cell walls and in a variety of different contexts (in vivo in a plant, in an explant, or in cell culture).  These different cells would require different treatment methods and therefore the treatments would likely require different amounts to be effective in increasing HDR in a majority of the treated cells.  Therefore, there are more than one scope of the claims and claim 29 is rejected as indefinite.  Additionally, claims 2-16 depend on claim 1 and fail to limit the scope of the claims to definite subject matter and are therefore rejected as indefinite.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 29, 34-35, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
The claims are broad in the following aspects:
--claims 1-16, 29, 34-35, and 45 generically requiring the broad genus of a method for increasing Homology Directed Repair (HDR) in any plant cell genome;
Applicant has described a method of increasing HDR-meditated genome modification of a maize protoplast genome through transformation of cultured maize protoplasts with an RNA-guided nuclease, a guide RNA, a donor template DNA molecule and treatment with an HDR promoting agent.   
However, Applicant has not sufficiently described the necessary method in such detail and with the appropriate elements that would allow this method to be practiced in any plant cell, including whole plants, plant explants, and the variety of different cell types in all of the species of plants due to the intrinsic differences in physiology, HDR machinery, and the effective amount of bioactive analogs required for the different cells.  
One challenge with increasing homology directed repair is that the use of long ssODNs as a repair template has been shown to be effective, however this is challenging in plants because only a few plant species can recover plantlets from protoplasts.  Further given the presence of cell walls in plant cells it is difficult to deliver CRISPR/Cas RNP complexes and ssODNs into plant cells, this would also potentially lead to large numbers of plantlets that could be regenerated if there is no selection step and only a few examples have been demonstrated in crop plants (Chen, Page 1788, Column 2, last half of column).  Further it is well known in the art that in order to utilize CRISPR/Cas technology in plants, efficient delivery of the reagents is an essential step with two commonly used methods; Agrobacterium tumafaciens-mediated transformation and particle bombardment.  These have flaws which have led to low regeneration efficiency and few transformable genotypes, especially in wheat in which no precisely edited stable lines have been recovered because of its complex hexaploid genomic background and recalcitrance to transformation and regeneration (Chen, Page 1789, Column 1, Second Paragraph).  
The above research demonstrates that despite CRISR/Cas9 applicability to many crop species there is a large variability in the ability to perform HDR mediated genome editing across plant species.  It is known in the art that in complex genotypes particularly polyploid plants these genome editing techniques are not effective (Chen, Page 1789, Column 1, Second Paragraph; Chen, Page 1789, Column 2, First Paragraph, Second to Last Sentence).  Further, these techniques including those of increasing HDR frequency require transformation with a variety of components and a further treatment with an HDR increasing reagent.  Due to the many different plant types and the challenges with efficiently transforming many species, particularly monocot crop species it is clear in the art that specific and specialized transformation methods and treatment methods would be required for different plants particularly walled plant cells.  Finally, the many different plant cells would require different techniques to be treated with the HDR promoting agent due to their different morphologies (walled plant cells vs. protoplasts) and contexts (in vivo in an organism vs in cell culture).   
This is complicated by the fact that what is effective in one plant species might not be effective in another plant species.  This is due the intrinsic differences in plant physiology discussed above as well as the different HDR machinery present in any plant cell.  Further, the claims include the terms "effective concentration", "effective amount" and "bioactive analogs" which are indefinite, see indefiniteness rejections above.  While the terms "effective concentration" and "effective amount" are indefinite and can be interpreted to refer to any concentration or amount these terms have not been described in such a way that the ordinary artisan would be able to determine what an effective concentration or amount is in any plant cell.  This ties in directly with the differences in plant physiology (cell wall vs no cell wall) which would alter the effective concentration as well as the composition and amount of HDR machinery present in the cell which would also alter the effective concentration.  The term "bioactive analog" has been interpreted to refer most broadly to any compound, see indefiniteness rejection above.  Due to the breadth of this term, the ordinary artisan would require significant guidance on how to use all of these different compounds to modify HDR efficiencies.
The applicant has not provided the critical features of the method which would enable this method to work in any plant cell.  Applicant has not provided adequate description regarding the treatment of any plant cell with an HDR promoting compound in order to increase HDR compared to a control plant that was not treated with the HDR promoting compound, how to determine an effective concentration and what is considered an effective concentration, and finally what a bioactive analog is and how they are to be used.  
Initially, it should be noted that the claimed genus of any plant cell is incredibly broad in scope, including single monocot cells in culture (maize protoplasts), the vascular cells of a red wood tree, and the single cells of green algae.  These are extremely distinct cells found in different contexts (Cell culture versus live multicellular organism, protoplast without a cell wall versus highly lignified cells with cell walls) and the manipulation of these cells with chemical compounds requires vastly different techniques.  For example, a vascular cell of a wood species cannot be treated with an HDR promoting compound in the same way as cultured protoplasts, the vascular cells are on the interior of a large woody species while the protoplasts are in medium to which the compound can be easily added.  Therefore, this claimed genus is extremely broad and can potentially include any plant cell.  
Further, effective concentration is an extremely broad and more importantly variable term.  The use of this term in the claims leads to extremely broad scope which includes any concentration of any HDR promoting compound.  In combination with the term bioactive analog which has been interpreted broadly to refer to any compound the claims are drawn to the treatment of any plant cell with any compound at any concentration.  This scope is so broad it refers to every treatment of any plant cell with any compound at any concentration.
In view of the lack of description from the state of art regarding the specific techniques, it should be noted that at the time of the instant invention was made, Applicant has not provided even that much description as discussed above (applicable techniques for different plant cells, effectiveness of treatments on plants in vivo, how to determine an effective concentration, and what a bioactive analog is and description of their use). 
Therefore, Applicants have not adequately described the key steps that are required to be retained by members of the claimed genus as to establish a structure-function relationship. 
The analysis will now turn to the second element of the court’s decision in Eli Lilly; namely, the description of a representative number of species.  The broadly claimed genus of any plant cell, treated with any compound, in any concentration is enormous in size. For example, the genus encompasses any plant cell that is treated with a compound which includes almost all crops plants grown in an agricultural environment, most plants grown in home gardens, and most plants and plant cells grown in culture in a lab setting. 
Given the virtually infinite structural variable associated with these embodiments, the claims read on an extremely broad and highly diverse structures.  Thus, in view of the analysis presented above, a skilled artisan would appreciate that the claims are directed to extremely broad and highly diverged genus variants that are required to have the specific function of increasing recombination in a plant.  
 In contrast, Applicant has only described one type of cell (maize leaf protoplasts), 81 small compounds of which 51 were able to produce an increase in HDR efficiency, and the compounds were all provided at only a single concentration (about 5 micromolar).   In view of the divergence between members of this genus and the large size and structural diversity associated with the claimed genus, Applicant has not described a representative number of species for the claimed broad genus as a whole. 
Thus, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-16, 29, 34-35, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of increasing homology directed repair in maize protoplast culture using 51 compounds at a concentration of 5 micromolar, does not reasonably provide enablement for the broad genus of a method of increasing HDR in any plant cell genome through the treatment with any compound at any concentration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP 2164.01. “A conclusion of lack of enablement means that. . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.” In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified. These factors include, but are not limited to: 
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
	Here, the claims recite a broad genus of providing genome editing consisting of a 5-substituted 2, 4-thiazolidinedione, CAS No. 102649-78-5, CAS No. 128-20-1, CAS No. 549505- 65-9, CAS No. 1596-84-5, CAS No. 940929-33-9, CAS No. 336113-53-2, CAS No. 146-77-0, CAS No. 28822-58-4, CAS No. 477845-12-8, CAS No. 872573-93-8, CAS No. 724741-75-7, CAS No. 1357171-62-0, CAS No. 715934-43-2, any bioactive analog thereof, a plant cell-compatible salt thereof, an ester thereof, and any combination thereof molecules to any plant cell.  As discussed in detail in the written description and indefiniteness sections, the genus of any plant cell treated with any compound in any concentration is extremely broad. Needless to say, this genus of cells, comprising almost every plant cell is both vast in number and diverse in structure, given the possible cell contexts and different plant types.
The dependent claims 3 and 4 further defines the plant cell as haploid, diploid, or polyploid and wherein the plant is in a culture medium, in a plant, or in a plant tissue however this does not dramatically reduce the number of members of this broad genus. The genus recited in claim 3 is still considerably enormous and suffers the same deficiency of claim 1 regarding the diverse plant cells, compounds, and concentrations claimed.
Claims 8-12 limit the scope of the claims to specific HDR promoting agents.  Specifically claim 12 which limits bioactive analogs to a specific subset of all species.  However, despite these limitations’ applicant has not provided enabling guidance for how to use this smaller list of compounds in a variety of diverse plant cells which is exponentially compounded by the lack of guidance on what an effective concentration of these compounds consists of.  
Applicant has provided enabling guidance for increasing homology directed repair in maize protoplast cells in culture, using 51 compounds at a concentration of 5 micromolar (Specification, Pages 52-54, Examples 1-2).
 However, Applicant has not provided enabling guidance for any other plant cells from any other plant species or even maize plant cells in a plant or in a plant tissue.  Nor any guidance on the broad genus of any compound or the genus of any concentration.  
Although Applicant has evaluated the impact on HDR increases in maize protoplasts in culture using a selection of 51 compounds at a concentration of 5 micromolar, applicant has not provided adequate guidance regarding the use of plant cells from species other than maize and in contexts other than protoplast cell culture, the use of any compound other than the 51 described in the examples, and the treatment of cells with compounds at a concentration of other than 5 micromolar. 
Firstly, the ability to perform genome editing in a plant cell genome is not readily predictable from the method of genome editing. For example, CRISPR/Cas9-HDR mediated genome editing is functional in some plant cells but is not functional in wheat (Chen, Page 1789, Column 1, Second Paragraph).  Genome editing mediated through homology directed repair requires transformation with the genome editing machinery as well as the repair template and this method further requires treatment with an HDR promoting agent, Chen teaches that different plant cells have are able to be efficiently transformed with Cas9 ribonucleoprotein complexes and templates with different effectiveness (Chen, Page 1788, Column 2, last half of column, Chen, Page 1789, Column 1, Second Paragraph).  Specifically, Chen teaches that it has not yet been possible to genome edit wheat through HDR (Chen, Page 1789, Column 1, Second Paragraph).  Applicant has not provided adequate guidance as to how to perform genome editing through HDR in wheat, for a skilled artisan to be able to use this invention.  
Second, the way that chemicals influence HDR is not well understood in the art.  While it is known that one strategy to increase HDR is to provide chemicals the inhibit the Non-homologous end joining pathway as shown in Finney, Virology Journal 19.1 (2022): 1-11 on Page 3 in column 1 in the first full paragraph, this is not the only way and not all pathways are well characterized or understood. Further different compounds require different concentrations to be effective even within the same cell, in any possible plant cell effective concentrations are expected to vary greatly and applicants have only shown how to use one concentration for a subset of the claimed compounds.  Given the broad claimed genus of any compound at any concentration, see indefiniteness rejections above applicant has not provided adequate guidance as to how to use this invention.  
In the absence of guidance from either the instant disclosure or the art, it would require trial and error experimentation for a skilled artisan to identify the procedure to increase Homology Directed Repair (HDR)-mediated genome modification of any plant cell genome using any compound at any concentration. Even the knowledge of methods of transformation of each plant species is not sufficient to overcome the unpredictability of increasing HDR in a variety of different plant cells in different contexts. For example, Chen teaches that HDR has many problems in crop plants including intrinsic rare occurrence of HDR, insufficient template in proximity of a double stranded break, and particular challenges in polyploid species such as wheat (Chen, Page 1788, Column 1, Last Paragraph). In contrast Chen also teaches that a genotype independent strategy for genome editing in wheat has been established using RNA viral vectors but that attempts to use this system to deliver CRISPR reagent and template for precision genome editing in wheat failed (Chen, Page 1789, Column 2, First Paragraph).  The contrast in this report highlights the difficulty of predicting the effectiveness of a gene editing HDR approach. 
Thus, in view of the unpredictability associated with transformation of different plant species and the chemical treatment of plant cells in different contexts (in a plant, in a cell culture, and in a plant tissue), the lack of enabling guidance from either the instant disclosure or the art, and breath and diversity of the embodiments encompassed by the claimed genus, the lack of sufficient working examples, and the level of the art at the time of the invention, one of ordinary skill in the art must rely on undue trial and error experimentation to make and test the numerous polypeptides having multiple amino acid substitutions, in order to make and/or use the invention within the full scope of these Claims.
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims.

Conclusion
	All claims are rejected.  
	The claims appear to be free of the art.  The closest prior art is found in Aksoy, Communications biology 2.1 (2019): 1-9, which teaches that small-molecule modulators that shift the DNA repair equilibrium in favor of HDR (HDR promoting agents) can be used to increase HDR up to 13.4-fold when compared to a non-treated cell.  However, this work was performed in zebrafish embryos and not plants and does not use a 5-substituted 2, 4-thiazolidinedione, CAS No. 102649-78-5, CAS No. 128-20-1, CAS No. 549505- 65-9, CAS No. 1596-84-5, CAS No. 940929-33-9, CAS No. 336113-53-2, CAS No. 146-77-0, CAS No. 28822-58-4, CAS No. 477845-12-8, CAS No. 872573-93-8, CAS No. 724741-75-7, CAS No. 1357171-62-0, CAS No. 715934-43-2, any bioactive analog thereof, a plant cell-compatible salt thereof, an ester thereof, and any combination thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/               Examiner, Art Unit 1663                                                                                                                                                                                         

/WEIHUA FAN/Examiner, Art Unit 1663